Drinker Biddle & Reath LLP 191 N. Wacker Drive, Ste. 3700 Chicago, IL60606-1698 Telephone: (312) 569-1000 Fax: (312) 569-3000 www.drinkerbiddle.com October 8, 2013 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Community Capital Trust File Nos. 333-71703 and 811-09221 Ladies and Gentlemen: On behalf of Community Capital Trust (the “Trust”) and pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “1933 Act”), I hereby certify that (i) the prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 under the 1933 Act would not have differed from the prospectus and statement of additional information contained in the Trust’s Post-Effective Amendment No. 26 (the “Amendment”) to its Registration Statement on Form N-1A under the 1933 Act, which was filed on September 27, 2013, and (ii) the text of the Amendment has been filed electronically. Questions and comments concerning this letter can be directed to the undersigned at (312) 569-1107. Sincerely, /s/David L. Williams David L. Williams
